Citation Nr: 1756256	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  12-02 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a bilateral sciatic nerve strain.

2. Entitlement to service connection for a low back disorder to include a bilateral sciatic nerve strain.

3. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to October 1985. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
 
The Veteran testified in February 2013 before the undersigned. A transcript of the hearing is associated with the claims file. 

In March 2014 and December 2016 the Board remanded the issues for evidentiary development. The case has now been returned to the Board for further appellate action. 

On review of the appellant's pleadings it is clear that he is claiming entitlement to service connection for a back disorder with lower extremity sciatic (radicular) pain.  Hence, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.), the Board has styled the issues accordingly.  
 

FINDINGS OF FACT

1. In January 2008 the appellant claimed entitlement to service connection for "back dysfunction lower ex(tremities)." 

2. An unappealed May 2008 rating decision declined to reopen a claim of entitlement to service connection for bilateral sciatic nerve strain.

3. Evidence received since the unappealed May 2008 rating decision relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for bilateral sciatic nerve strain.

4. The preponderance of the probative evidence shows that a low back disorder, to include a bilateral sciatic nerve strain, is not causally or etiologically related to any disease, injury, or incident in service.

5. The Veteran has no service-connected disabilities.


CONCLUSIONS OF LAW

1. The May 2008 rating decision declining to reopen the claim of entitlement to service connection for bilateral sciatic nerve strain is final; however, new and material evidence has been received to reopen the claim. 38 U.S.C. §§ 1131, 5103, 5103A, 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2017).

2. A low back disorder, to include a bilateral sciatic nerve strain was not incurred or aggravated inservice, and neither arthritis of the spine nor any neurological disorder of the spine may be presumed to have been so incurred. 38 U.S.C. §§ 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. The criteria for entitlement to a total disability evaluation based on individual unemployability are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board finds there has been substantial compliance with its March 2014 and December 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation under Stegall v. West, 11 Vet. App. 268 (1998) when the examiner made the ultimate determination required by the Board's remand.)

Sciatic nerve strain

The Veteran asserts that he currently suffers from a back disorder to include a sciatic nerve disorder which was incurred during active-duty service, as a result of repetitive heavy lifting.

Entitlement to service connection for bilateral sciatic nerve strain was first denied in a November 1988 rating decision on the basis that the claimed condition was not shown to have been incurred in or to be otherwise related to service. A claim to reopen the issue of entitlement to service connection for back dysfunction involving the lower extremities was de facto denied in a May 2008 rating decision. The May 2008 rating decision was not appealed, and is also final. 38 U.S.C. § 7105; 38 C.F.R. § 20.1100.
 
The Veteran submitted a claim to reopen the issue of entitlement to service connection for bilateral sciatic nerve strain in December 2009. A previously denied claim may be reopened by the submission of new and material evidence. 38 U.S.C. § 5108; 38 C.F.R. § 3.156. Evidence is new if it has not been previously submitted to agency decision makers. Id. Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).
 
In February 2013 the Veteran's parents submitted a statement on his behalf that they had "been aware of [the Veteran's] back injury/problems dating back to 1986/1987." This evidence is presumed credible for the limited purpose of reopening the claim.  See 38 C.F.R. § 3.156 (a). The February 2013 lay report of the Veteran's parent's bears on the contested issue of an in-service etiology of the bilateral sciatic nerve strain. 
 
Given the low threshold for reopening a claim, Shade, the Board finds that there is new and material evidence of record which relates to the unestablished etiological element, necessary to substantiate the appellant's claim. As this evidence raises a reasonable possibility of substantiating the claim, it is new and material.  The claim of entitlement to service connection for bilateral sciatic nerve strain is therefore reopened. 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).

Having found new and material evidence sufficient to reopen the claim of entitlement to service connection for a bilateral sciatic nerve strain, the Board will address the claim of entitlement to service connection for a low back disorder to include a sciatic nerve strain on the merits. 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).

For certain chronic diseases such as arthritis or an organic disease of the nervous system a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from active duty.  38 C.F.R. §§ 3.307, 3.309.

At his February 2013 Board hearing, the Veteran asserted that sometime in 1983 he was lifting nitrogen bottles and developed low back soreness. He reported that he was diagnosed with a sciatic nerve injury and was treated with physical therapy. The Veteran stated that he continued his military service after the injury, but was only able to do so because he was transferred to a position servicing ejection seats because in that position he was not required to perform heavy lifting. He stated that he did not see a civilian doctor after leaving active duty as he had been told that there was no available treatment for his injury. Nonetheless, the Veteran testified that he continued to experience back pain since leaving service. 

In January 2017 correspondence the Veteran provided a discrepant account that his back injury had occurred while lifting an ejection seat. 

The Veteran has reported that he experienced low back symptoms ever since the in-service accident. In a February 2013 written statement, the Veteran's mother and father endorsed that they had "been aware of [the Veteran's] back injury/problems dating back to 1986/1987."

The service treatment records document several complaints of lower extremity pain. In February 1983 the Veteran was treated for left buttock pain and diagnosed with a possible mild inflammatory reaction of unknown etiology. An April 1983 service treatment record noted complaints of pain to the left buttock for three to four months. In February 1984 the Veteran reported recurrent right buttock pain for seven days and was provided a provisional diagnosis of sciatic nerve involvement. In September 1984 the Veteran was seen for emergency medical care for left side buttock and leg pain which had begun that morning. A history of recurrent left buttock pain was noted along with a prior recommendation of physical therapy. The physician diagnosed possible tendonitis but noted "doubt sciatica." The October 1985 separation examination was significant for the clinical finding of a "normal spine" and was silent for complaints relating to the low back or lower extremities. 

A December 1987 VA medical certificate noted that the Veteran complained of pain in the right leg. The physician noted a complaint of paresthesia with decreased strength of the left lower extremity and constant left superior gluteal aching pain. A history of heavy lifting was noted. The physician diagnosed "low back pain" and indicated that "ruptured disc/fracture/other correctible etiologies of pain" should be ruled out. No follow-up treatment is of record. 

The first documented instance of treatment for a low back condition thereafter was in May 2009 when sought treatment of low back pain through VA. However, VA treatment records are silent for any diagnosis of a sciatic nerve disorder, as well as any opinion as to the etiology of any diagnosed degenerative disc disease. 

A January 2012 private medical record noted that the Veteran complained of an injury to the low back while lifting heavy material in service. The physician diagnosed chronic low back pain without radiculopathy and degenerative disc disease of the lumbar spine. 

The Veteran was provided a VA examination with regard to the nature and etiology of his claimed bilateral sciatic nerve strain in May 2011. There the examiner diagnosed lumbar degenerative disc disease, but stated there was no evidence of acute radiculopathy. The examiner opined that there was insufficient evidence to support a finding that the current degenerative disc disease was related to the in-service injury. In support of such conclusion the examiner observed an extensive gap in treatment for the claimed condition between discharge and 2008.

In December 2016 an addendum VA opinion was obtained. Based on a review of the record, that examiner found no evidence of a current sciatic nerve disorder. Regarding the etiology of the diagnosed degenerative disc disease, the examiner observed that such condition "seemed" to be related to senescence (i.e., the state of being old), but ultimately opined that it would require speculation to determine the cause of that disorder given the lack of medical evidence concerning the period between discharge and the inception of treatment. In reaching such opinion, the examiner expressly considered pertinent evidence of record, including the Veteran's lay statements and the statements of his mother and father. Nonetheless, the examiner stated that such lay observations of continuous back pain since service were entitled to low clinical significance, as back pain may have been attributable to various etiologies other than the claimed condition.

The aforementioned evidence preponderates against finding a diagnosis of a bilateral sciatic nerve disorder during the appellate term. Without a currently diagnosed disability, service connection may not be granted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The requirement for a current disability is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim. A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim. McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Here, while the Veteran's service treatment records suggest that his in-service lower extremity pain may have been related to sciatic nerve strain, there is no competent evidence to support a diagnosis of such disorder during the appellate term. The Veteran is competent to address his history of injury, of treatment as he experienced it, and of symptoms of disability. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). However, he is not shown to have the knowledge or experience necessary to diagnose sciatic nerve strain or to speak to the etiology of such a disorder. 

Therefore, as no competent medical evidence supports the Veteran's contention that he has a current sciatic nerve disorder, or that any sciatic nerve disorder has been otherwise diagnosed during the appeal period, service connection is not warranted for such condition. See Brammer, 3 Vet. App. 223.

However, the Board has further considered the Veteran's contention that his claimed sciatic nerve disorder is related to degenerative disc disease. In this regard, the competent medical evidence of record also preponderates against the Veteran's contention that lumbar degenerative disc disease is related to service.

Significantly, the service treatment records and other contemporaneous records do not reflect any diagnosis or treatment for lumbar degenerative disc disease in service. While the December 1987 medical certificate reported a diagnosis of "low back pain" that record does not provide a diagnosis of degenerative disc disease or any opinion linking any low back disorder to service.  There is no evidence of compensably disabling spinal arthritis or an organic disease of the lower extremity nervous system within a year of the claimant's separation from active duty.

The May 2011 and December 2016 VA examinations provided medical opinions which are contrary to the claim for an in-service etiology of degenerative disc disease. The May 2011 examiner noted the extensive gap in treatment between discharge and the inception of treatment, in opining against such an etiology. See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.)

The December 2016 VA addendum opinion considered the Veteran's lay statements as well as the statement of his parents reporting that his low back symptoms had been continuous since service. However, the examiner nonetheless opined that such evidence was entitled to low clinical significance due to the various possible etiologies of low back pain. The 2016 examiner concluded that an opinion as to the etiology of degenerative disc disease was related to age, but he could not provide a definitive opinion without resort to speculation, given the absence of medical records relating to the period between service and the inception of treatment in 2008. 

The December 2016 VA opinion is adequate for adjudication. See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that a speculative opinion is not inadequate where the examiner explains the opinion or the reasons for the opinion are "otherwise apparent in the Board's review of the evidence"). The December 2016 examiner specifically explained that an etiological opinion would be speculative due to a deficiency in the known facts: namely, medical evidence concerning the period between discharge and the inception of treatment. 

Further, there is no indication that medical evidence detailing the nature of any back disorder or lower extremity neurological disorder is available for the period between 1988 and 2008. Indeed, the Veteran has consistently stated that he did not pursue treatment for the claimed condition during that time as he believed the claimed disorder to be untreatable. Thus, there is no indication that remand for additional records development would provide further assistance to the Veteran. See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (remand is unnecessary where it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).

Again, neither the Veteran, nor his parents have been shown to have the knowledge, training or expertise to offer a medical opinion on the complex matter of the etiology of his degenerative disc disease. Jandreau, 492 F.3d, at 1377. By contrast, the most probative medical evidence of record is the December 2016 VA opinion.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012).  The December 2016 examiner's report is highly probative because it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, while the Board acknowledges the reports of the Veteran and his parents that the claimant experienced ongoing symptomatology since service, the December 2016 examiner stated that such reports were of low clinical significance given the multiple possible etiologies for his back pain. The Board assigns great probative weight to the findings of the December 2016 examiner. 

Thus, the only competent medical evidence of record indicates that an opinion as to the etiology of the degenerative disc disease (and thus any associated neurological impairment) would be speculative. Under 38 C.F.R. § 3.102, the "Board may not award benefits when the award would be based upon pure speculation." Polovick v. Shinseki, 23 Vet.App. 48, 54 (2009). 

There is no competent medical evidence which supports the appellant's claim. On the contrary, all competent medical evidence of record indicates that the appellant's theory of the case is unsupported by anything more than mere speculation. As such, the Board cannot find an approximate balance of positive and negative evidence, and the equipoise standard is not reached.  The appellant should understand that except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. 38 U.S.C. § 5107.  Although reasonable doubt shall be resolved in the favor of the claimant, such a reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. Id.
 
Accordingly, for the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a low back disorder to include a bilateral sciatic nerve strain. The benefit of the doubt rule is not applicable, and the claim must be denied. See 38 U.S.C. § 5107 (b); See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Individual unemployability
 
A total disability evaluation based on individual unemployability due to service-connected disabilities rating for compensation purposes may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The assignment of a total disability evaluation based on individual unemployability requires that the Veteran be service connected for the disabilities for which the total rating is sought. A total rating for compensation purposes cannot, as a matter of law, be granted for disabilities for which service connection has not been granted. The evidence of record shows that the Veteran has no service-connected disabilities. Therefore, the Board finds that total disability due to service-connected disabilities is not shown as no disabilities have been service-connected.

In a case where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). As a total disability evaluation based on individual unemployability cannot, by law, be granted for disabilities for which service connection has not been granted, the claim must be denied as having no legal merit.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral sciatic nerve strain is reopened.

Entitlement to service connection for a low back disorder to include a bilateral sciatic nerve strain is denied.

Entitlement to total disability evaluation based on individual unemployability due to service-connected disabilities is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


